DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 6/15/2021 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 5, 7, 9, 10, 12, 16, 18, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsui et al. (US 6,157,309).
Regarding claims 1 and 2, Matsui et al. discloses in Figs 1-9, a battery pack (ref 21) comprising: a housing (refs 32, 33) extending along an axis (Fig 7); a battery cell (ref 23) positioned in the housing (refs 32, 33); a first insertion alignment member (refs 40A+B, 41A+B) disposed on the housing (of ref 33) guiding insertion (Fig 8) of the battery pack (ref 21) into a first electronic device (ref 61) in a first direction relative to the axis; and a second insertion alignment member (ref 32A) guiding insertion of the battery pack (ref 21) into a second electronic device (ref 51) in a different, second direction relative to the axis (depicted in Fig 7).
In re Japikse, 86 USPQ 70.

Regarding claim 4, modified Matsui et al. discloses all of the claim limitations as set forth above and also discloses the second direction is an axial direction relative (depicted in Fig 7) to the axis of the battery pack (ref 21).

Regarding claim 5, modified Matsui et al. discloses all of the claim limitations as set forth above and also discloses the first insertion alignment member (refs 40A+B, 41A+B) cooperates with (Fig 8) a complementary first alignment member (refs 64A+B, 65A+B) on the first electronic device (ref 61) to guide insertion (Fig 8) of the battery pack (ref 21) into the first electronic device (ref 61).

Regarding claim 7, modified Matsui et al. discloses all of the claim limitations as set forth above and also discloses battery pack terminals (refs 25, 26) electrically coupled to the battery cell (ref 23) and operable to interface with and to electrically couple 

Regarding claim 9, modified Matsui et al. discloses all of the claim limitations as set forth above and also discloses the first insertion alignment member (refs 40A+B, 41A+B) cooperates with (Fig 7, pack 21 allowed entrance into device 51, therefore cooperation between structures occurs) a second lockout member (ref 52) on the second electronic device (ref 51) to facilitate engagement (C5/L23-30, Fig 7) of the battery pack terminals (refs 25, 26) with the device terminals (refs 30, 31) of the second electronic device (ref 51).

Regarding claim 10, modified Matsui et al. discloses all of the claim limitations as set forth above and also discloses the first insertion alignment member (refs 40A+B, 41A+B) includes a groove (Figs 5, 6B, 6C, 8).

Regarding claim 12, modified Matsui et al. discloses all of the claim limitations as set forth above and also discloses the housing (ref 33) has an axial surface (Figs 5, 7, 8), and wherein the groove of the first insertion alignment member (refs 40A+B, 41A+B) is defined on the axial surface (Figs 7, 8).

Regarding claim 16, modified Matsui et al. discloses all of the claim limitations as set forth above and also discloses the second insertion alignment member (ref 32A) includes a groove (Fig 5, 7).

Regarding claim 18, modified Matsui et al. discloses all of the claim limitations as set forth above and also discloses the housing (refs 32, 33) has a circumferential surface (surfaces together depicted in Figs 5, 6A, 6B, 6C, 7, 8) and wherein the groove (ref 32A) of the second insertion alignment member (ref 32A) is defined on the circumferential surface (depicted on surface of ref 32, Figs 5, 7).

Regarding claim 22, Matsui et al. discloses all of the claim limitations as set forth above and also discloses the housing (ref 33) has a first surface (depicted in Figs 7, 8), a second surface (depicted in Figs 7, 8), and a sidewall extending there between (depicted in Figs 7, 8), the first insertion alignment member (refs 40A+B, 41A+B) being disposed on the first surface (depicted in Figs 7, 8).
The reference does not explicitly disclose the second insertion alignment member being disposed on the sidewall.  However, it would have been obvious to one of ordinary skill in the art at the time of filing to rearrange the placement of the alignment structures of respective surfaces/walls of the battery pack since it would involve a mere rearranging of structures.  The courts have found that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70.

Regarding claim 23, modified Matsui et al. discloses all of the claim limitations as set forth above and also discloses battery pack terminals (refs 25, 26) electrically coupled to the battery cell (ref 23) and operable to interface with and to electrically couple 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212.  The examiner can normally be reached on Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH J DOUYETTE/      Primary Examiner, Art Unit 1725